ORDER
PER CURIAM
David Williams appeals the trial court’s judgment after a jury convicted him of two counts of assault and two counts of armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and fed no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).